Title: From Alexander Hamilton to the President, Directors, and Company of the Bank of the United States, 13 August 1794
From: Hamilton, Alexander
To: President, Directors, and Company of the Bank of the United States


Treasury Department, August 13, 1794. “I have to request that you will be so obliging as to pay to Thomas Cumming, Attorney for Fanny Forsyth, the sum of Two thousand Dollars; being so much granted to the Widow and Children of Robert Forsyth, late Marshall for the District of Georgia, by an Act of Congress of the 7th. of June 1794.…”
